Exhibit 10.2

 



AMENDMENT AGREEMENT TO THE ACQUISITION OPTION (THE “AMENDMENT AGREEMENT”),
ENTRED INTO BY AND BETWEEN MORE PHARMA CORPORATION, S. DE R.L. DE C.V.,
REPRESENTED BY MR. RICARDO GUILLERMO AMTMANN AGUILAR, HERINAFTER REFERRED TO AS
“MORE PHARMA”, AND OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V., REPRESENTED BY
MR. EVERARDO GARIBAY RAMÍREZ, HEREINAFTER REFERRED TO AS “OTM”, IN ACCORDANCE
WITH THE FOLLOWING BACKGROUND, WHEREAS AND CLAUSES.

 

BACKGROUND

 

a)On August 8, 2012, Oculus Innovative Services, Inc. (“OIS”), OTM and More
Pharma entered into a “Licence, Exclusive Distribution and Supply Agreement”
(“License Agreement”) in order to grant an exclusive license in favor of More
Pharma of all the proprietary rights with respect to certain products and of
manufacturer trademarks; the exclusive right to promote, market, import, offer
for sale, sell and/or distribute the products in Mexico as well as the
uninterrupted and continuous supply of them.

 

b)On August 15, 2012, OTM and More Pharma entered into a “Health Registrations
Assignment of Rights Agreement” in order to assign in favor of More Pharma the
health registrations described in the Exhibit 1 of this Amendment Agreement (the
“Health Registrations”).

 

c)On August 15, 2012, More Pharma and OTM entered into an “Acquisition Option”
by which More Pharma granted to OTM an option to acquire the Health
Registrations, exclusively when More Pharma incurs in any termination cause
under the License Agreement. To this end, More Pharma granted an irrevocable
power of attorney in favor of OTM in order to allow the latter to recover said
Health Registrations.      d)On October 27, 2016, OIS and OTM, as Sellers, and
Invekra, S.A.P.I. de C.V. (“Invekra”), as Buyer, entered into an “Asset Purchase
Agreement” (“APA”), in which More Pharma appears as the Guarantor of Invekra for
the fulfilment of the payment obligations acquired by Invekra under such APA. In
the APA, More Pharma was obliged to grant in favor of OTM an acquisition option
to acquire the Health Registrations in case of default of Invekra to the
obligations undertaken under the APA and the Assignment and Amendment to the
Supply Agreement (as defined in the APA).

 

e)On October 27, 2016, OIS and OTM as assignor, and Invekra, as assignee,
entered into an “Assignment and Amendment to the Supply Agreement” as such term
is defined in the APA, in which, amongst other terms and conditions, OIS
assigned to Invekra all right, title, interest and obligations of OIS derived
from the License Agreement, OTM ratified for all purposes all of its obligations
of Manufacturer the Products (as such terms are defined in the License
Agreement) towards More Pharma, and the parties agree to modify some clauses
regarding the supply of the Products.

 

WHEREAS

 

I.           More Pharma states, through its legal representative, that:

 



 a)It is a mercantile company duly incorporated as a stock corporation (S.A. de
C.V.) in accordance with the United Mexican States Law, as evidenced in public
deed number 6,948 dated May 17, 2007, granted under oath by Mr. Agustín Wallace
Hampton Gutiérrez Katze, notary public 208 of Mexico City, recorded before the
Public Registry of Commerce under mercantile folio number 364165, dated May 23,
2007.



 

 

 

 

 



 1 

 

 



 b)It has been transformed into a Limited Liability Company (S. de R.L. de C.V.)
by means of public deed number 83,060, dated December 13, 2007, granted under
oath by Mr. José Ignacio Sentíes Laborde, notary public 104 of Mexico City,
recorded before the Public Registry of Commerce under mercantile folio number
364165, dated August 6, 2008.

 

 c)Its legal representative has sufficient legal authority to enter into this
Agreement, as evidenced in public deed number 66,382, dated January 21, 2015,
granted under oath by Mr. Erik Namur Campesino, notary public 94 of Mexico City,
which has not been modified, limited or revoked in any manner whatsoever.

 

 d)It is its desire to enter into this Amendment Agreement subject to the terms
and conditions herein below.



 

II.              OTM states, through its legal representative, that:

 

a)It is a mercantile company duly incorporated in accordance with the United
Mexican States Law, as evidenced in public deed number 3,605, dated April 30,
2003, granted under oath by Mr. Armando G. Manzano Alba, notary public 1 of
Michoacán, and registered before the Public Registry of Commerce under number
41, Tome 313 and Commerce Companies Book.

 

b)Its legal representative has sufficient legal authority to enter into this
Agreement and the Ancillary Agreements, as evidenced in public deed number
95,370 dated November 30, 2005, granted under oath by Mr. Francisco Javier Arce
Gargollo, notary public 74 of Mexico City, and registered before the Public
Registry of Commerce under mercantile folio number 6970*1, which has not been
modified, limited or revoked in any manner whatsoever.

 

c)It is its desire to enter into this Amendment Agreement subject to the terms
and conditions herein below.

 

Having expressed the preceding, the Parties hereby agree on the following:

 

CLAUSES

 

FIRST. Amendment to the Acquisition Option. In order to guarantee the
fulfillment of the payment obligations undertaken by Invekra under the APA, the
Parties agree to modify the Clause of the Acquisition Option as follows:

 

“Subject to the conditions described below, More Pharma hereby grants OTM an
option to acquire, directly or through an appointed designee (such appointment
to be duly notified to More Pharma) (the “Designee”), the Health Registrations.
Said acquisition option may be exercised by OTM exclusively when Invekra incurs
in any default of payment under the “APA” and of the Assignment and Amendment to
the Supply Agreement (as referred to in the APA), both dated 27th October, 2016,
a copy of which is included as Exhibit 2. In view of the above, the Parties
agree that More Pharma shall fulfill this obligation by transferring the Health
Registrations to OTM or to its Designee within 10 (ten) business days as of the
date OTM has exercised its right of acquisition option. Likewise, the parties
agree and accept that OTM shall have the right to appoint a third party in order
that the Health Registrations are transferred to OTM by More Pharma, such
appointment to be made on or prior to the date the acquisition option is
exercised.

 

 

 

 



 2 

 



 

The price of the acquisition of such Health Registrations shall be the amount of
USD$1.00 (one dollar 00/100 currency of the United States of America) for each
of them. It is further agreed that in order to exercise the acquisition option
it will be sufficient that OTM or its Designee gives written notice to More
Pharma in the exercise of its right to acquire such Health Registrations,
provided OTM shall simultaneously pay to More Pharma the amount established in
this paragraph. In the event of creation of the transfer to a third party, such
price shall also be paid simultaneously on the date when the transfer takes
place. OTM shall be entitled to exercise its acquisition option or its right to
appoint a third party under the terms of this clause, either once with respect
to all the Health Registrations or partially, in the understanding that in the
latter event, it can make it gradually with respect to one or more Health
Registrations, until it has exercises it with respect to all of them.

 



Consequently the parties shall have a 15 (fifteen) calendar day-term following
the date on which More Pharma receives from OTM or its Designee notice to
exercise the acquisition option on the Health Registrations, or of the date of
execution of the act having originated the transfer of the Health Registrations
to the third party appointed by OTM, to prepare, sign and file before the
corresponding agencies the agreements and necessary documents, either public or
private, in order to formalize the transfer of the rights and obligations of the
Health Registrations. The expenses deriving from the foregoing shall be borne by
Invekra.

 

In any of the events under the terms established in the previous paragraphs
(breach under the APA and/or the Assignment and Amendment to the Supply
Agreement), OTM or its Designee shall have the right to immediately exercise the
acquisition option, as well as OTM has the right to appoint the third party to
carry out the transfer of the Health Registrations in favor of the latter, as
set forth in this Clause.

 

More Pharma grants in this act a Special Irrevocable Power in favor of Messrs.
Everardo Garibay Ramírez, Jim Schutz and Bruce Thornton, individually or
collectively, any of the empowered shall be able to sign, private and/or public
documents, and execute any other actions in order to fulfill the duties that
More Pharma assumes in terms of the present clause. This power is granted as
Irrevocable, because it constitutes a form to fulfillment of the duties assumed
by More Pharma in terms of the Acquisition Option Agreement and this Agreement
and in accordance with article 2596 of the Federal Civil Code.”

 

SECOND. Amendments. Any modification or amendment to the Clauses of this
Amendment Agreement will only be effective when the Parties have agreed in
advance in writing. The Parties may not change the terms of this Amendment
Agreement unless in writing signed by them.

 

THIRD. Entire Agreement. This Amendment Agreement represents the entire
agreement between OTM and Invekra and, therefore, supersedes any verbal or
written agreement, understandings and negotiations between the Parties, prior to
the date hereof.

 

FOURTH. Assignment of rights. This Amendment Agreement shall be binding and to
the benefit of the Parties concluding it. Neither this Amendment Agreement or
any rights, benefits or obligations hereunder may be assigned by either Party
without the prior written consent granted by the other Party. Except as
expressly provided for in this Amendment Agreement, none of the provisions of
this Amendment Agreement will grant right, interest or action in favor of any
person (other than the Parties) or will benefit any person (other than the
parties who appear to this Amendment Agreement).

 

FIFTH. Headlines. All the headlines of the clauses of this Amendment Agreement
are introduced exclusively by the reason of convenience and would not affect any
interpretation about its content.

 

 

 

 



 3 

 

 

SIXTH. Notices. All notices, requests and other communications related to this
Amendment Agreement shall be in writing and shall be effective upon receipt and
delivered personally or by specialized courier service, addressed to the
recipient party to the following addresses:

 

MORE PHARMA OTM    

Boulevard Adolfo López Mateos número 314,

Colonia Tlacopac, Delegación Álvaro Obregón,

C.P. 01049,

Ciudad de México, México.

Attn. Legal Representative

Email: [_]†

[_]†

[_]†

Industria Vidriera 81, Fracc. Industrial Zapopan Norte, C.P. 45130, Zapopan,
Jalisco, Mexico

Attn. Legal Representative

Email: [_]†

 

 

SEVENTH. Applicable Law and Jurisdiction. This Amendment Agreement is subject
and governed by the laws of Mexico City. In case of controversy, dispute or
claim of any kind in connection with this Amendment Agreement, the Parties
submit explicitly to the jurisdiction of the competent courts of Mexico City and
waive explicitly the jurisdiction by reason of their present of future domiciles
or for any other reason that may correspond to the current or future
circumstances.

 

EIGHTH. Counterparts. This Amendment Agreement may be executed in two
counterparts, in original all of which shall be considered one and the same
agreement, and all of which shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to the other
Party.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment Agreement in Mexico
City, on October 27th, 2016.

 

 



MORE PHARMA   OTM       /s/ Ricardo Guillermo Amtmann Aguilar   /s/ Everardo
Garibay Ramírez MORE PHARMA CORPORATION,   OCULUS TECHNOLOGIES OF MEXICO, S. DE
R.L. DE C.V.   S.A. DE C.V. By: Mr. Ricardo Guillermo Amtmann Aguilar   By: Mr.
Everardo Garibay Ramírez

 

 

 

 

 

 

 

 

__________________

† Confidential material redacted and separately filed with the Commission.

 



 4 

 

 

EXHIBIT 1 TO THE AMENDMENT AGREEMENT TO THE ACQUISITION OPTION DATED OCTOBER 27,
2016, ENTERED INTO BY AND BETWEEN MORE PHARMA CORPORATION, S. DE R.L. DE C.V.
AND oculus technologies of mexico, S.A. de C.V.

 

HEALTH REGISTRATIONS

 

 



COMMERCIAL NAME PRODUCT NUMBER TYPE MANUFACTURER HEALTH REGISTRATIONS BOTTLE
SIZES [_]† Antiseptic solution 1075C2003SSA [_] † Oculus Technologies of México,
S.A. de C.V. [_]† [_]† Dermatological Gel 1397C2010SSA [_] † Oculus Technologies
of México, S.A. de C.V. [_]† [_]† Antiseptic Gel 0557C2016SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic solution 0835C2016SSA
[_] † Oculus Technologies of México, S.A. de C.V. [_]† [_]† Dermatological Gel
0963C2016SSA [_] † Oculus Technologies of México, S.A. de C.V. [_]† [_]†
Sterilization solution 1031C2016SSA [_] † Oculus Technologies of México, S.A. de
C.V. [_]† [_]† Dermatological solution 0253C2015SSA [_] † Oculus Technologies of
México, S.A. de C.V. [_]† [_]† Antiseptic solution 02558C2014SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Bladder Irrigation Solution
0257C2014SSA [_] † Oculus Technologies of México, S.A. de C.V. [_]† [_]†
Dermatological Gel 2014C2013SSA [_] † Oculus Technologies of México, S.A. de
C.V. [_]† [_]† Dermatological Gel 2030C2013SSA [_] † Oculus Technologies of
México, S.A. de C.V. [_]† [_]† Antiseptic Gel 0176C2014SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Dermatological solution
1399C2010SSA [_] † Oculus Technologies of México, S.A. de C.V. [_]† [_]†
Antiseptic solution 0335C2015SSA [_] † Oculus Technologies of México, S.A. de
C.V. [_]† [_]† Antiseptic Gel

0963C2015SSA

[_] † Oculus Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic and
sterilizing solution 0964C2015SSA [_] † Oculus Technologies of México, S.A. de
C.V. [_]† [_]† Antiseptic Gel 0198C2014SSA [_] † Oculus Technologies of México,
S.A. de C.V. [_]† [_]† Odontologic solution 2098C2014SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic solution 2099C2014SSA
[_] † Oculus Technologies of México, S.A. de C.V. [_]† [_]† Odontologic solution
2100C2014SSA [_] † Oculus Technologies of México, S.A. de C.V. [_]† [_]† Nasal
solution 2411C2014SSA [_] † Oculus Technologies of México, S.A. de C.V. [_]†
[_]† Antiseptic solution 1263C2013SSA [_] † Oculus Technologies of México, S.A.
de C.V. [_]† [_]† Antiseptic solution 1264C2013SSA [_] † Oculus Technologies of
México, S.A. de C.V. [_]†



 



__________________

† Confidential material redacted and separately filed with the Commission.

 



 5 

 

 



No. Commercial Name Country Registration # Effective Date Status Holder Class
Sizes 1 [_]† Guatemala PHH-28 17/07/2018 Valid (13) More Pharma Corp Device [_]†
2 [_]† Guatemala OD-2647 04/08/2021 Valid (16) More Pharma Corp Cosmetic [_]† 3
[_]† El Salvador I.M. 004611072013 11/07/2018 Valid (13) More Pharma Corp Device
[_]† 4 [_]† El Salvador 1EC20840716 21/07/2021 Valid (16) More Pharma Corp
Cosmetic [_]† 5 [_]† Honduras DM-00345 12/03/2018 Valid (13) More Pharma Corp
Device [_]† 6 [_]† Panamá 77679 In renewal Submitted RR 25-Jan -16 More Pharma
Corp Medicine [_]† 7 [_]† Panamá 90567 13/11/2025 Valid (16) More Pharma Corp
Cosmetic Medicine [_]† 8 [_]† Jamaica 15A 1036 Without expiration Valid (15)
More Pharma Corp Device [_]† 9 [_]† Colombia 2015DM-0012772 10/04/2025 Valid
(15) More Pharma Corp Device [_]† 10 [_]† Colombia NSOC73157-16CO 21/07/2023
Valid (16) More Pharma Corp Cosmetic [_]† 11 [_]† Colombia NSOC13866-16EC
09/08/2023 Valid (16) More Pharma Corp Cosmetic [_]† 12 [_]† Colombia
NSOC13867-16EC 09/08/2023 Valid (16) More Pharma Corp Cosmetic [_]† 13 [_]†
Chile 1794C-11/16 Without expiration Valid (16) Sanfer de Chile Cosmetic [_]† 14
[_]† Chile 1794C-10/16 Without expiration Valid (16) Sanfer de Chile Cosmetic
[_]† 15 [_]† Chile 1794C-9/16 Without expiration Valid (16) Sanfer de Chile
Cosmetic [_]† 16 [_]† Ecuador 1471-DME-1215 01/12/2020 Valid (15) More Pharma
Corp Device [_]† 17 [_]† Ecuador NSOC13866-16EC 09/08/2023 Valid (16) Sanfer-
Bussié Ecuador Cosmetic [_]† 18 [_]† Ecuador NSOC13867-16EC 09/08/2023 Valid
(16) Sanfer- Bussié Ecuador Cosmetic [_]† 19 [_]† Costa Rica C-MX-16-03364
16/09/2021 Valid (16) More Pharma Corp Cosmetic [_]†



 

 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.



 6 

 

 

 







REGISTRATIONS IN PROCESS                       No. Commercial Name Country
Process Status Class Sizes     1 [_]† [_] † [_] † [_] † [_] † [_]†     2 [_]†
[_] † [_] † [_] † [_] † [_]†     3 [_]† [_] † [_] † [_] † [_] † [_]†     4 [_]†
[_] † [_] † [_] † [_] † [_]†     5 [_]† [_] † [_] † [_] † [_] † [_]†     6 [_]†
[_] † [_] † [_] † [_] † [_]†     7 [_]† [_] † [_] † [_] † [_] † [_]†     8 [_]†
[_] † [_] † [_] † [_] † [_]†     9 [_]† [_] † [_] † [_] † [_] † [_]†     10 [_]†
[_] † [_] † [_] † [_] † [_]†    



 

 



 



MORE PHARMA   OTM       /s/ Ricardo Guillermo Amtmann Aguilar   /s/ Everardo
Garibay Ramírez MORE PHARMA CORPORATION,   OCULUS TECHNOLOGIES OF MEXICO, S. DE
R.L. DE C.V.   S.A. DE C.V. By: Mr. Ricardo Guillermo Amtmann Aguilar   By: Mr.
Everardo Garibay Ramírez

 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.



 7 

 

 

EXHIBIT 2 TO THE AMENDMENT AGREEMENT TO THE ACQUISITION OPTION DATED OCTOBER 27,
2016, ENTERED INTO BY AND BETWEEN MORE PHARMA CORPORATION, S. DE R.L. DE C.V.
AND oculus technologies of mexico, S.A. de C.V.

 

 

ASSET PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 



